Citation Nr: 1025707	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for right ankle disability.

2.  Entitlement to a disability rating in excess of 20 percent 
for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2007 rating decision in which the RO granted service 
connection and assigned an initial 10 percent rating for right 
ankle disability, effective August 14, 2006; but denied a rating 
in excess of 20 percent for service-connected left ankle 
disability.  In August 2007, the Veteran filed a notice of 
disagreement (NOD) with the continued 20 percent rating for the 
left ankle, and with the initial rating assigned for the right 
ankle.  In a December 2007 rating decision, the RO granted a 
higher 20 percent initial rating for the right ankle, also 
effective August 14, 2006.

Concurrent with the December 2007 decision, the RO issued a 
statement of the case (SOC) in December 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in February 2008.

As the right ankle claim on appeal involves a request for a 
higher initial rating following the grant of service connection, 
the Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disabilities).  
Moreover, while the RO has granted a higher rating of 20 percent 
for the Veteran's right ankle disability, inasmuch as a higher 
rating  for ankle disability is potentially available, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has characterized that issue as reflected 
on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

In February 2009, the Board remanded the Veteran's claims to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the AMC 
continued to deny the claims (as reflected in an April 2010 
supplemental SOC (SSOC)) and returned the matters on appeal to 
the Board for further appellate consideration.

As a final preliminary matter, the Board notes that the Veteran 
was previously represented by a State organization in connection 
with this appeal; however, in February 2009, the Veteran executed 
a power of attorney (via a VA Form 21-22) in favor of the 
Disabled American Veterans; that appointment was acknowledged in 
June 2009.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Since the August 14, 2006 effective date of the grant of 
service connection, the Veteran's right ankle disability has been 
manifested by marked limitation of motion,  but no ankylosis, 
malunion of the os calcis, or astragalus or astragalectomy.

3.  Pertinent to the current August 2006 claim for increase, the 
Veteran's service-connected left ankle disability has been 
manifested by marked limitation of motion, but no ankylosis, 
malunion of the os calcis, or astragalus or astragalectomy.

4.  Neither ankle disability has been shown to be so exceptional 
or unusual as to render the schedular criteria inadequate for 
rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.454.71a, Diagnostic Codes 
5010, 5271 (2009).

2.  The criteria for a rating in excess of 20 percent for a left 
ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 	4.40, 4.45,4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, an October 2006 pre-rating letter provided notice 
to the Veteran of what  information and evidence was needed to 
substantiate a claim for higher rating for ankle disability, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The July 2007 
RO rating decision reflects the award of  service connection for 
right ankle disability(and assignment of an initial rating), and 
the initial adjudication of the claim for increase for left ankle 
disability after the issuance of the October 2006 letter.  

After the Veteran's disagreement with both ratings, a March 2009 
letter provided the Veteran with the rating criteria used to 
evaluate his disabilities.  After issuance of the March 2009 
letter, and opportunity for the Veteran to respond, the April 
2010 SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA and private treatment records 
and the reports of November 2006, June 2007, and October 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

However, where, as regards the right ankle disability, the 
question for consideration is entitlement to a higher initial 
rating since the grant of service connection, evaluation of the 
medical evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  Fenderson, 12 Vet. App. at 126.

As regards the left ankle disability, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

The Veteran's right and left ankle disabilities are each rated as 
20 percent disabling pursuant to the criteria 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).  The Board notes that the rating for 
the right ankle disability has been assigned under Diagnostic 
Codes 5010-5271-Diagnostic Code 5010 is for arthritis due to 
trauma, which, as directed under Diagnostic Code 5003, should be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved (here, 
Diagnostic Code 5271).  See 38 C.F.R. §§ 4.20,, 4.27 (2009).  

Under Diagnostic Code 5271, a 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  20 
percent is the maximum schedular rating for limitation of motion 
of the ankle.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating in excess of 20 percent is not 
warranted for either right or left ankle disability. 

Historically, service connection for a fractured left ankle with 
osteoarthritic changes and subtalar joint was service connected 
in a May 1946 rating decision and assigned a noncompensable 
rating, effective April 1, 1946.  In a March 1991 rating 
decision, the left ankle disability was assigned a 20 percent 
disability rating, effective August 31, 1990.  In a June 1991 
rating decision, the RO determined that there was clear and 
unmistakable evidence in the March 1991 rating decision and 
assigned an effective date of August 4, 1988, for the 20 percent 
rating for the left ankle disability.  In a July 1992 decision, 
the Board denied service connection for a right ankle disability 
and denied a rating in excess of 20 percent for residuals of a 
left ankle fracture.  

In August 2006, the Veteran filed a claim for service connection 
for the right ankle and for a higher rating for the service-
connected left ankle disability.  In a July 2007 rating decision, 
the RO granted service connection and assigned an initial 10 
percent rating for degenerative joint disease of the right ankle, 
status post trauma,  In a December 2007 rating decision, the RO 
assigned a higher initial rating of 20 percent for the Veteran's 
right ankle disability.

An October 2005 VA outpatient record reflects that Veteran 
complained of ankle pain.

In November 2006, the Veteran underwent VA examination.  He then 
complained of persistent left ankle pain.  The examiner noted 
that X-rays had revealed subtalar osteoarthritis.  The Veteran 
described his pain as severe and noted that it interfered with 
his activities of daily living.  The Veteran was independent in 
his activities of daily living.  He used a cane but no ankle 
brace.  On examination, there was mild edema of the left ankle 
demonstrated mild edema.  Range of motion was limited.  
Dorsiflexion was recorded as to 0 degrees, and plantar flexion 
was to 30 degrees, with pain throughout the range of motion.  
After five repetitions of motion, pain increased and range of 
motion was slightly reduced.  There was no evidence of weakness, 
fatigue, or lack of endurance.  There were negative anterior 
drawer and talar tilt tests.  There was diffuse tenderness around 
the left ankle joint.  The gait was antalgic.  The impression was 
posttraumatic left ankle degenerative joint disease.

On June 2007 VA examination, the Veteran reported using a 
straight cane and a motorized scooter.  Reportedly, he had pain 
with standing, sitting, walking, and at rest.  There was no 
instability.  The pain interfered with his ability to walk.  
There were no incapacitating episodes or flare-ups.  There were 
no problems with repetitive use.  On examination, there was no 
cellulitis, edema, or swelling.  Recorded range of motion of the 
right ankle was dorsiflexion to 10 degrees and plantar flexion to 
30 degrees with complaints of pain throughout.  Range of motion 
of the left ankle was dorsiflexion to 10 degrees and plantar 
flexion to 35 degrees with complaints of pain throughout.  There 
was no instability of either ankle.  Motor strength was 5/5 in 
all planes.  There was a negative talar tilt test.  X-rays 
revealed severe arthritis in the right ankle and arthritis in the 
left ankle.  After repetitive motion, the Veteran had no 
additional loss of joint function due to pain, fatigue, or lack 
of coordination.  The assessment was bilateral ankle degenerative 
joint disease.

In an August 2007 written statement, the Veteran indicated that 
his right ankle disability caused constant pain and swelling, and 
his left ankle disability caused stiffness and constant pain.

February 2008 private treatment records show that the Veteran had 
persistent stiffness and tenderness of the ankles.  X-rays of the 
left ankle revealed almost complete obliteration of the subtalar 
joint and early osteoarthritis in the talotibial joint.  X-rays 
of the right ankle revealed complete obliteration with sclerosis 
of the joint line of the subtalar joint and mild to moderate 
osteoarthrosis of the talotibial joint with some calcifications 
lateral to the lateral malleolus.  The physician opined that the 
Veteran had no motion through his subtalar joints given the 
findings on x-ray and abnormal motion with discomfort through the 
talotibial joints.  On examination, both ankles had 
hyperpigmentation, 2+ pitting edema, talotibial crepitance, and 
range of motion limited by more than 50 percent.  Subtalar motion 
was almost nonexistent.  Inversion was painful at 10 degrees.  
Eversion was painful at 5 degrees.  Peroneal tendons, anterior 
tibialis, and Achilles tendons all had some tenderness and 
discomfort with motion.  The diagnosis was severe posttraumatic 
bilateral ankle osteoarthritis, secondary to talotibial  and 
subtalar crushing injuries.

Private treatment records dated from March 2008 to September 2009 
indicate that the Veteran had almost no motion in the right ankle 
and slight motion in the left ankle.  There was swelling and 
osteoarthritis of the ankles.

In connection with an October 2009 VA examination, the Veteran 
complained of pain but no instability.  On examination, the 
Veteran's gait was slow, unsteady, and antalgic.  He had to use a 
straight cane.  The right ankle had slight arthritic changes.  
Range of motion was limited with pain throughout.  There was no 
instability with the anterior drawer test.  There was a negative 
talar tilt test.  Motor strength was 5-/5 with dorsiflexion, 
plantar flexion, inversion, and eversion, due to complaints of 
pain.  The examiner noted limited motion of the left ankle with 
pain throughout.  Motor strength was 5-/5 with inversion, 
eversion, dorsiflexion, and plantar flexion.  There was a 
negative anterior drawer test and negative talar tilt test.  The 
assessment was bilateral ankle degenerative joint disease.  There 
was no ankylosis.  There was range of motion of both ankles.  
There was heterotopin ossification of the bilateral ankles.

As noted above, the Veteran has been assigned a 20 percent rating 
for each ankle, the maximum  rating for limitation of motion of 
the ankle.  As a higher schedular rating under Diagnostic Code 
5271 for either ankle is not possible, the Board has (like the 
RO) considered the applicability of other diagnostic criteria for 
rating the Veteran's ankle disabilities.  See 38 C.F.R. § 4.71a.  
However, no higher rating is assignable.

Even considering the extent of functional loss due to pain and 
other factors, to include upon repetitious motion of the ankle, 
there simply is no evidence that the Veteran has had ankylosis of 
either ankle.  There is no suggestion in this regard.  The 
October 2009 VA examiner specifically noted that there was no 
ankylosis of either ankle, and the Veteran has never complained 
of an inability to move either ankle.  Moreover, while the 
Veteran's private physician indicated that there was almost no 
motion in the right ankle and slight motion in the left ankle, 
there was no actual assessment of ankylosis, and the evidence 
shows the Veteran has consistently been able to move both ankles, 
even with pain.  Therefore, rating either disability under 
Diagnostic Code 5270 or 5272 is not warranted.  Also, in the 
absence of medical evidence indicating that either ankle 
disability involves malunion of the os calcis, or astragalus or 
astragalectomy, rating either disability under Diagnostic Code 
5273 or 5274 is not warranted.  The Board further notes that 
neither ankle disability is shown to involve any factor(s) that 
would warrant rating the disability under any other provision(s) 
of VA's rating schedule.

The above determinations are based on consideration of applicable 
provisions of VA's rating schedule.  Additionally, the Board 
finds that there is no showing that, at any point pertinent to 
this appeal, either ankle disability has reflected so exceptional 
or so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited and discussed in the December 2007 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required. See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step: a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate each disability under consideration.  The rating 
schedule fully contemplates the described symptomatology.  While 
a higher rating is not assignable under DC 5271, as discussed, 
the rating schedule elsewhere  provides for ratings higher than 
that assigned for ankle disability, based on more significant 
functional impairment.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of either the right or left ankle 
disability, pursuant to Fenderson or Hart, respectively, and that 
each claim for higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial disability rating in excess of 20 percent for right 
ankle disability is denied.

A disability rating in excess of 20 percent for left ankle 
disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


